Citation Nr: 1102134	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department 
of Veterans Affairs (VA) healthcare system.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to September 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 decision of the Department of Veterans Affairs 
(VA) Medical Center in Palo Alto, California.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required to 
adjudicate the Veteran's claim for eligibility for enrollment in 
the Department of Veterans Affairs (VA) healthcare system.  

As an initial matter, the Board notes that additional evidence, 
including the Veteran's service treatment records, has been 
associated with the claims file since the appeal was certified to 
the Board without a waiver.  See June 2010 letter with 
attachments.  Therefore, a remand is required to give the agency 
of original jurisdiction the opportunity to consider this 
information.

Further, the Veteran testified that she had been previously 
enrolled and had established entitlement to VA health care 
benefits.  However, a copy of her application (Form 10-10EZ), or 
any information regarding her prior enrollment status, has not 
been associated with the claims folder.  But see e.g. VA August 
2005 treatment records (indicating that the date of treatment was 
the Veteran's first appointment with General Medical at the Palo 
Alto VA Medical Center and that she had been receiving private 
medical treatment until she lost her insurance).  Such 
information would be necessary to not only to determine whether 
this claim is the Veteran's initial application for enrollment or 
a request for reenrollment following a disenrollment, but to also 
identify whether the Veteran may qualify for VA enrollment based 
upon economic hardship or be eligible for health care with a co-
pay.  See 38 C.F.R. § 17.36 (b)(8) (2010).  Alternatively, this 
information would be necessary to determine whether the Veteran 
may have previously been enrolled under the trial VA enrollment 
program prior to October 1, 1998.  See 38 C.F.R. § 17.36(d)(4) 
(2010).  

Accordingly, the Board finds that on remand, a copy of the 
Veteran's original application for enrollment, as well as any 
subsequent applications and any related documentation pertaining 
to her enrollment status, should be associated with the claims 
folder. 

In addition, the RO denied enrollment in August 2006 because the 
Veteran did not have 24 months of continuous active duty service.  
However, the Veteran asserts that, although this is true, she 
qualifies for an exception because she was discharged or released 
from active military service for a disability incurred or 
aggravated in the line of duty.  See 38 C.F.R. § 17.36 (b)(3) 
(listing such as a category of veterans eligible to be enrolled).  
A review of the claims file reveals that the Veteran was 
discharged from service under Air Force Regulation 39-10 for 
"conditions that interfere with military service - character and 
behavior disorder."  See Form DD-214.  Further, the Veteran was 
treated in service for panic attacks, anxiety, depression, as 
well as other psychiatric complaints.  However, there is 
insufficient medical evidence to determine whether the in-service 
symptoms were merely symptoms of a "character and behavior 
disorder," also diagnosed as an adjustment disorder, or 
manifestations of another psychiatric disability.  Namely, 
although personality disorders are not considered disabilities 
for VA purposes, the Board notes that the Veteran has recently 
been diagnosed with a general anxiety disorder in a recent 
October 2010 VA examination.  Given this new evidence, the Board 
finds that a retroactive medical opinion is needed to determine 
whether the Veteran's in-service complaints are attributable to a 
recognizable psychiatric disability, including her currently 
diagnosed general anxiety disorder, and were mischaracterized on 
her Form DD-214.

Finally, the Board notes that the Veteran has several pending 
claims for entitlement to service connection including a claim 
for service connection for an acquired psychiatric disorder.  The 
Board notes that adjudication of these issues by the RO would 
also impact on her ability to qualify for enrollment in the VA 
healthcare system under 38 C.F.R. § 17.36.  Indeed, the Veteran's 
representative clear identified the relationship that the service 
connection claim has with her pending appeal and essentially 
argued that the claims were inextricably intertwined.  See 
Statement from representative, dated July 2010.   As such, 
adjudication of her eligibility status at this juncture would be 
premature.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the 
Veteran's applications for enrollment for VA 
health care benefits, and all associated 
documentation regarding enrollment status.  A 
request should also be made for all of the 
Veteran's VA inpatient or outpatient 
treatment prior to August 2005.  If there is 
no record of these documents, or the 
information is unavailable, such result 
should be documented in the claims file.

2.  Request a medical opinion from the VA 
physician who examined the Veteran in October 
2010 regarding the nature and etiology of the 
Veteran's in-service symptoms.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
If that examiner is no longer available, the 
Veteran should be afforded a new VA 
examination.

In either instance, the examiner is requested 
to provide an opinion on whether it is as 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
in-service symptomatology was a manifestation 
of a psychological disorder, other than a 
personality disorder, to include her 
currently diagnosed general anxiety disorder.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Following adjudication of the Veteran's 
pending service-connection claims, 
readjudicate the claim for basic eligibility 
for enrollment in the VA healthcare system.  
If the benefit sought on appeal is not 
granted, the RO must furnish a supplemental 
statement of the case, with consideration of 
all evidence received since the February 2007 
statement of the case, and the Veteran should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


